VaughN, J.
The only exception and assignment of error brought forward upon this appeal is to the signing of the judgment. Counsel for defendant candidly admits that he has carefully examined the record and is unable to find prejudicial error therein, but asks this Court to review the record and to give to the defendant the benefit of any prejudicial error.
The appeal presents the case for review for error appearing on the face of the record. An exception to the judgment must fail if the judgment is within the statutory limits and is supported by the evidence, and there is no fatal defect appearing on the face of the record proper. 3 Strong, N. C. Index 2d, Criminal Law, § 161, p. 112.
The record herein contains a bill of indictment, proper in form, charging the defendant with armed robbery in violation of G.S. 14-87. There is ample evidence to support the judgment and the sentence is well within the statutory limits. We have examined the record and find no error.
No error.
Campbell and PARKER, JJ., concur.